DETAILED ACTION

The applicant amended claims 1, 8, and 15 in the amendment received on 10-19-2021.

The claims 1, 2, and 4-21 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1, 2, and 4-21 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1, 2, and 4-21, are based on newly amended matter and are addressed in the rejection below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tonelli et al. (US 5831610) in view of Zawadzki et al. (US 10425832 B1) in view of Bennett et al. (US20170195187 A1) in view of Verfuerth et al. (US 20090243517 A1).

With respect to claim 1, Tonelli teaches obtaining a network design template, (i.e., col. 6, lines 37-58 teaches design templates; col. 2, last paragraph teaches network templates). Tonelli teaches obtaining space constraints of a site, (i.e., col. 6, lines 17-36 teaches space constraints). Tonelli teaches based on the network design template, space constraints, creating a plurality of candidate site designs, (i.e., col. 2, lines 40-51 teaches quickly and easily design networks; this teaches that the system can be used to design multiple networks see also col. 2, lines  sending instructions to automatically implement the first site design, (i.e., col. 4, lines 29-30 teaches implementing design). Tonelli teaches selecting the first site design, (i.e., col. 5, lines 48-61 teaches user selecting from saved site designs).  Tonelli discloses the claimed subject matter as discussed above except based on a first site design of the plurality of candidate site designs being within a threshold cost, selecting the first site design; based on a machine learning cycle that optimizes design options used to create the plurality of candidate site designs.  However,  Zawadzki teaches based on a first site design of the plurality of candidate site designs being within a threshold cost, selecting the first site design, (i.e., col. 9, lines 18-43 teaches using a cost threshold to select network design); Zawadzki teaches based on a machine learning cycle that optimizes design options used to create the plurality of candidate site designs, (i.e., col. 2, last paragraph – col. 3 first paragraph teaches using machine learning) in order to optimize communication network (abstract).  Therefore, based on Tonelli in view of Zawadzki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zawadzki to the system of Tonelli in order to optimize obtaining power constraints of a site; based on power constraints, creating a plurality of candidate site designs.   However, Bennett teaches obtaining power constraints of a site, (i.e., section 0016 teaches validating based on power constraints).  Bennet teaches based on power constraints, creating a plurality of candidate site designs, (i.e., section 0003 teaches network designs based on power constraints) in order to validate distribution network configuration changes in a client environment (abstract).  Therefore, based on Tonelli in view of Zawadzki and further in view of Bennet, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bennet to the system of Tonelli and Zawadzki in order to validate distribution network configuration changes in a client environment.  Tonelli, Zawadzki, and Bennet discloses the claimed subject matter as discussed above except wherein the threshold cost comprises cost information for a power cost and wherein the threshold cost is a determined maximum power cost to operate the network in accordance with the first design.  However, Verfuerth teaches wherein the threshold cost comprises cost information for a power cost and wherein the threshold cost is a determined maximum power cost to operate the network in accordance with the first design, (i.e., section 0081 teaches power costs depend on time of day information used to 

	With respect to claim 21, Zawadzki further teaches wherein the machine learning cycle improves creating the plurality of candidates site designs using previous site installation information and technology cost trend information, (i.e., col. 2, last paragraph – col. 3 first paragraph teaches using machine learning to improve design and minimizing cost; see also col. 4 lines 7-36 teaches system determining current data consumption which teaches previous site installations and forecast future data consumption; col. 5 lines 30-36 teaches generation cost models which teaches cost trends).

Claims 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tonelli et al. (US 5831610) in view of Zawadzki et al. (US 10425832 B1) in .

With respect to claim 8, the limitations of claim 8 are similar to the limitations of claim 1.  Tonelli, Zawadzki, Bennet and Verfuerth disclose the claimed subject matter as discussed above except sending instructions to a robot to automatically implement the first site design.  However, Bolich teaches sending instructions to a robot to automatically implement the first site design, (i.e., section 0032 teaches sending instructions to a robot to automatically implement a design by moving to desired location) in order to assist technicians in repairing or solving hardware problems.  Therefore, based on Tonelli in view of Zawadzki, in view of Bennett in view of Verfuerth and further in view of Bolich, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bolich to the system of Tonelli, Zawadzki, Bennet, and Verfuerth in order to assist technicians in repairing or solving hardware problems.  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

 the limitations of claim 15 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tonelli et al. (US 5831610) in view of Zawadzki et al. (US 10425832 B1) in view of Bennett et al. (US20170195187 A1) in view of Verfuerth et al. (US 20090243517 A1) and further in view of Kapadia et al. (US 20150312134 A1).

With respect to claim 4, Tonelli, Zawadzki, Bennet and Verfuerth disclose the claimed subject matter as discussed above except wherein the network design template comprises leaf switch type, or number of leaf switches.  However, Kapadia teaches wherein the network design template comprises leaf switch type, or number of leaf switches, (i.e., section 0016 teaches total number of leaf switches and type; also see section 0036) in order to glean behavior for routing decisions (abstract). Therefore, based on Tonelli in view of Zawadzki in view of Bennet in view of Verfuerth and further in view of Kapadia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kapadia to the system of .

Claims 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tonelli et al. (US 5831610) in view of Zawadzki et al. (US 10425832 B1) in view of Bennett et al. (US20170195187 A1) in view of Verfuerth et al. (US 20090243517 A1) in view of Bolich (US 20150149392 A1) and further in view of Kapadia et al. (US 20150312134 A1).

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.

Claims 5, 6, 12, 13, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Tonelli et al. (US 5831610) in view of Zawadzki et al. (US 10425832 B1) in view of Bennett et al. (US20170195187 A1) in view of Verfuerth et al. (US 20090243517 A1) and further in view of Connor et al. (US 20070168923 A1).

With respect to claim 5, Tonelli, Zawadzki, Bennet and Verfuerth discloses the claimed subject matter as discussed above except the operations further comprising based on the first site design of the plurality of candidate site designs being within the threshold cost, providing instructions to generate a 3D generated model of the first site design.  However, Connor teaches the operations further comprising based on the first site design of the plurality of candidate site designs being within the threshold cost, providing instructions to generate a 3D generated model of the first site design, (i.e., section 0011 teaches 3D modeling of site design) in order to model a variety of three dimensional utility network constructed of individual parts (abstact). Therefore, based on Tonelli in view of Zawadzki in view of Bennet in view of Verfuerth and further in view of Connor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Connor to the system of Tonelli, Zawadzki, Bennet, and Verfuerth in order to model a variety of three dimensional utility network constructed of individual parts.

With respect to claim 6, Tonelli, Zawadzki, Bennet and Verfuerth discloses the claimed subject matter as discussed above except the operations further comprising displaying an interactive 3D virtual model of the first site design.  However, Connor teaches the operations further comprising displaying an interactive 3D virtual model of the first site design, (i.e., section 0011 teaches 3D modeling of site design) in order to model a variety of three dimensional utility network constructed of 

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Claims 2, 7, 9, 14, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Tonelli et al. (US 5831610) in view of Zawadzki et al. (US 10425832 B1) in .

With respect to claim 2, Tonelli, Zawadzki, Bennet and Verfuerth discloses the claimed subject matter as discussed above except the operations further comprising: monitoring a site that has the first site design implemented; updating the network design template to an updated network design template; based on the monitoring, determining that a performance of the site is below a first performance threshold; and based the determining that the performance of the site is below the first performance threshold, generating a second site design based on the updated network design template.  However, Komarevtsen teaches the operations further comprising: monitoring a site that has the first site design implemented; updating the network design template to an updated network design template; based on the monitoring, determining that a performance of the site is below a first performance threshold; and based the determining that the performance of the site is below the first performance threshold, generating a second site design based on the updated network design template, (i.e., section 0048 teaches updating templates; see section 0109 updates configuration files; section 0113 teaches updating snapshots) in order to provide network configuration management (abstract).  Therefore, based on Tonelli in view of Zawadzki in view of 

With respect to claim 7, Tonelli, Zawadzki, Bennet and Verfuerth discloses the claimed subject matter as discussed above except wherein the performance threshold may be based on amount of errors within a period.   However, Komarevtsen teaches wherein the performance threshold may be based on amount of errors within a period, (i.e., section 0148 teaches errors) in order to provide network configuration management (abstract).  Therefore, based on Tonelli in view of Zawadzki in view of Bennet in view of Verfuerth and further in view of Komarevtsen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Komarevtsen to the system of Tonelli, Zawadzki, Bennet, and Verfuerth in order to model a variety of three dimensional utility network constructed of individual parts.

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.M/
Joel Mesa
Examiner, Art Unit 2447                            

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447